Citation Nr: 0429903	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for patellofemoral pain 
syndrome of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee 

4.  Entitlement to service connection for patellofemoral pain 
syndrome of the left knee.

5.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from June 1974 to August 1974.  He then served in the 
Nebraska Army National Guard from June 1987 to December 1997, 
during which he served on active duty for training (ACDUTRA) 
from September 1987 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Lincoln, Nebraska, Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for bilateral knee 
disabilities and bilateral pes planus.

In October 2003, pursuant to the veteran's request, his 
claims file was transferred from the Lincoln, Nebraska, VA 
Regional Office to the Des Moines, Iowa, VA Regional Office 
(RO).

The issues of entitlement to bilateral patellofemoral pain 
syndrome and degenerative joint disease of the knees will be 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, D.C.



FINDINGS OF FACT

1.  The veteran's bilateral pes planus existed prior to his 
entry into active service.

2.  The veteran's pre-existing bilateral pes planus did not 
undergo a permanent increase in severity during, or as a 
result of active service or active duty for training.


CONCLUSIONS OF LAW

1.  The veteran's bilateral pes planus clearly and 
unmistakably preexisted his entry into military service, and 
the presumption of soundness is rebutted. 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2003).

2.  The veteran's bilateral pes planus was not aggravated by 
his military service, and service connection for bilateral 
pes planus is not warranted. 38 U.S.C.A. §§ 101(22), (23), 
(24), 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003). 

With respect only to the issue of service connection for 
bilateral pes planus, the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in October 2003, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  Evidence associated with 
the file includes his service medical records and pertinent 
military medical records from his National Guard service.  He 
has also been provided with a VA examination that addresses 
the claim on appeal and a medical nexus opinion addressing 
this issue has also been obtained and associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).    
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his pes planus claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Factual Background and Analysis

The veteran's pre-enlistment medical examination from his 
first period of active duty with the United States Air Force 
shows that he was noted to have bilateral pes planus on 
clinical evaluation in January 1974.  No pertinent complaints 
relating to his flat feet were shown during this brief period 
of service and no significant medical history relating to 
them was shown on separation in August 1974.

Medical records pertaining to the veteran's treatment for a 
right knee injury during National Guard service for the 
period from 1996 to 1997 show no treatment for any complaints 
relating to his feet, or any notation of significant clinical 
findings pertaining to his feet.

VA medical records dated from 1999 to 2000 show that the 
veteran was treated for complaints of bilateral foot pain due 
to pes planus and that he was prescribed orthotic inserts to 
help relieve his symptoms.  These reports contain no opinion 
relating his pes planus to his periods of military service or 
ACDUTRA.

The report of a VA examination conducted in January 2001 
shows that the veteran had a history of bilateral foot pain 
related to pes planus that began in 1999 and reportedly came 
on suddenly with no apparent precipitating injury.  He was 
prescribed orthotic inserts for his symptoms.  The examiner 
diagnosed the veteran's bilateral foot pain as being due to 
bilateral posterior tibial tendon dysfunction that was 
unrelated to military service or his period of ACDUTRA 
because its onset began in 1999.  The radiographic findings 
obtained on a later VA examination conducted in December 2001 
show normal x-ray of both feet with no evidence of fracture, 
dislocation, osseous lesion or abnormal soft tissue 
calcification.

At an April 2002 videoconference hearing before the Board, 
the veteran testified that he was noted to have flat feet on 
entrance into National Guard service but that this condition 
was asymptomatic at the time.  He reported that his feet 
began to hurt during his last year of National Guard service 
at around the time of his right knee injury in May 1996 and 
he felt that his feet became worse during this period.  He 
reported that he first began using VA-prescribed orthotic 
inserts for his flat feet approximately in 1998 to 1999.  
According to his testimony, a VA physician informed him in 
January 1998 that his flat feet were aggravated by military 
service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service. 
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (c) (2003).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where a pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In the present case, the veteran's service medical records 
show that bilateral pes planus was noted on pre-enlistment 
examination in January 1974 during his first period of active 
duty.  This evidence rebuts the presumption of soundness with 
regard to his flat feet.  The objective medical evidence also 
shows that his pre-existing pes planus was not aggravated by 
active service, which is to say that it did not undergo a 
permanent increase in its severity beyond the normal natural 
progression of the condition.  Service connection is not 
warranted for pes planus on the basis of aggravation by 
active military service of a pre-existing disability.

The veteran claims that his pes planus was aggravated by his 
service with the Nebraska Army National Guard.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  The term, active military, naval, or air service, 
includes active duty, ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. § 
101(22), (23), (24); 38 C.F.R. § 3.6(a) (2003); see generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
ACDUTRA includes full-time duty performed by members of the 
National Guard of any State.  See 38 C.F.R. § 3.6(c).  
INACDUTRA includes duty, other than full-time duty, performed 
by a member of the National Guard of any State.  Id. 

The Board finds that service connection for the veteran's pes 
planus on the basis of aggravation by his period of National 
Guard service is not warranted as the medical records 
associated with his period of National Guard service shows no 
treatment whatsoever for any complaints relating to his feet 
and the current VA medical records contain no opinion linking 
the veteran's pes planus symptoms with National Guard 
service.  Although the veteran reports that his feet became 
symptomatic during his last year of National Guard service, 
his statements are not substantiated by any objective 
corroborating medical evidence.   


ORDER

Service connection for bilateral pes planus is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for a bilateral knee disability, the Board has 
reviewed the evidence currently of record and concludes that 
further clarification of the medical nexus opinions presented 
in the record by VA and private physicians is necessary 
before it can adjudicate the claim.  What is not disputed is 
that the veteran sustained an injury of the meniscus of his 
right knee in May 1996, while running as part of a physical 
qualification exercise relating to his National Guard 
service, and that this injury necessitated surgical treatment 
and physical therapy for a period of several months 
afterward.  The medical opinion of a physician at the Omaha, 
Nebraska, VA Medical Center that was presented in a January 
2001 VA examination report held that the veteran's bilateral 
knee symptoms were the result of patellofemoral joint pain, 
and that there was no relation between this diagnosis and the 
right knee injury of May 1996.  Countering this opinion was a 
March 2004 statement from the veteran's private physician, D. 
Steinmetz, M.D., of Mercy Clinics, Inc., in Des Moines, Iowa, 
who opined that the veteran's right knee pain was most likely 
secondary to post-traumatic arthritis from cartilaginous 
injury sustained in 1997 (sic) while in service.  However, 
both opinions do not contain sufficient discussion on part of 
the physicians of the rationale behind their conclusions.  
The Board concludes that a remand is warranted so that each 
physician may be requested to present a clarifying addendum 
to their respective opinions which discusses in specific 
detail why each feels that the facts of the case led them 
towards their individual conclusions regarding the etiology 
of the veteran's right knee disability.  

As there exists the possibility that the veteran's left knee 
disability may be secondarily related to his right knee 
disability, the claim as it pertains to his left knee is 
inextricably intertwined with the outcome of the development 
of the right knee claim.  It is therefore held in abeyance 
pending resolution of the actions requested in this remand.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The physician at the VA Medical 
Center in Omaha, Nebraska, who conducted 
the January 2001 VA medical examination 
should be contacted and requested to 
present an addendum to his January 2001 
nexus opinion regarding the etiology of 
the veteran's right knee disability.  The 
addendum should contain a discussion of 
the facts of the case, the veteran's 
pertinent medical history, and a detailed 
rationale for the conclusion that the 
veteran's current right knee disability 
was not related to his history of a 
meniscal injury of his right knee in May 
1996.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

If this examiner is not available to 
provide the requested addendum, the 
veteran should be provided an additional 
examination to determine the nature of 
any right knee disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Following a review of the service 
and postservice medical records, the 
examiner should state whether any 
diagnosed right knee disorder is related 
to the veteran's military service.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

3.  Dr. Steinmetz, of Mercy Clinics, 
Inc., of Des Moines, Iowa, should be 
contacted and requested to present an 
addendum to the March 2004 nexus opinion 
regarding the etiology of the veteran's 
right knee disability.  The addendum 
should contain discussion of the facts 
of the case, the veteran's pertinent 
medical history, and a detailed 
rationale as to the conclusion presented 
in the March 2004 opinion regarding the 
relationship between the veteran's 
current right knee disability and his 
history of a meniscal injury of his 
right knee in May 1996.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims of 
entitlement to service connection for 
patellofemoral pain syndrome of the right 
and left knees and for degenerative joint 
disease of the right and left knees must 
be readjudicated.  If any benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



